ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_08_EN.txt. 546




         DISSENTING OPINION OF JUDGE SKOTNIKOV



   1. In my view, the Court should have upheld the first preliminary
objection submitted by Serbia in so far as it relates to the capacity of the
Respondent to participate in the proceedings instituted by Croatia. There-
fore, I voted against paragraph 1 of the operative clause.
   I disagree with the Court’s reasoning and its conclusion that Serbia’s
lack of jus standi at the time of institution of the proceedings has been
cured by its subsequent admission to the United Nations.

  The Mavrommatis jurisprudence provides for an exception to the gen-
eral rule that the jurisdiction of the Court must be assessed on the date of
the institution of the proceedings. That jurisprudence deals exclusively
with defects related to consent of the parties (Mavrommatis Palestine
Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2). Such
jurisdictional defects, if they can be easily cured by subsequent action of
the applicant (or a respondent who is willing to litigate), may be dis-
regarded by the Court on the grounds of judicial economy.

  Nevertheless, the Judgment treats the Mavrommatis exception as appli-
cable to any defect, including the absence of the right of a party to
appear before the Court. That right, however, is not a matter of consent.
The question of the right of a party to appear before the Court precedes
the question of whether the Court has jurisdiction, which is a matter of
consent (see, for example, Legality of Use of Force (Serbia and Mon-
tenegro v. Belgium), Preliminary Objections, Judgment, I.C.J. Reports
2004 (I), pp. 298-299, para. 46).

   Accordingly, the absence of a right to appear before the Court is not a
defect capable of being cured by applying the Mavrommatis jurispru-
dence.
   2. I agree with the Court’s conclusion that Serbia was party to the
Genocide Convention at the time of filing of the Application. For that
reason I voted in favour of paragraph 2 of the operative clause.
   3. However, this Convention, as the Court established in its Legality
of Use of Force Judgments, is not a treaty in force in the sense of Arti-
cle 35, paragraph 2, of the Statute of the Court (see, for example, ibid.,
pp. 323-324, paras. 113-114). Therefore it is not capable of giving access
to the Court to a party which is not a Member of the United Nations at
the time the proceedings are instituted. Accordingly, I voted against the
Court’s conclusion in paragraph 3 of the operative clause that it has juris-
diction to entertain this case.

138

547    APPLICATION OF GENOCIDE CONVENTION (DISS. OP. SKOTNIKOV)


   4. Even if I had shared the view taken by the Court in paragraph 3 of
the operative clause, I would have voted against paragraph 4.
   Having found that the respondent State became a party to the Geno-
cide Convention as of 27 April 1992 (the date on which the FRY came
into existence), the Court has, in my opinion, erred in leaving open until
the merits stage the question raised by Serbia in its second preliminary
objection as to whether the Court has jurisdiction to examine facts or
events which occurred prior to that date.
   In fact, Serbia, in its second preliminary objection, puts forward two
contentions. First, that the Court has no jurisdiction under Article IX of
the Genocide Convention with regard to the events that took place prior
to 27 April 1992. Second, that if there is jurisdiction, it cannot be exer-
cised in respect of the events which occurred prior to that date. The
Court notes in this connection that “[a] distinction between these two
kinds of objections [to jurisdiction and admissibility] is well recognized in
the practice of the Court” (Judgment, para. 120). The Court makes it
clear that an objection to admissibility “consists in the contention that
there exists a legal reason, even when there is jurisdiction, why the Court
should decline to hear the case” (ibid., para. 120). If the Court has no
jurisdiction, it is evident that the issue of the existence or non-existence of
a different legal reason not to hear the case becomes moot. Nevertheless,
defying its own reasoning and departing from its case law, the Court con-
cludes that the issue of jurisdiction in respect of events prior to 27 April
1992 is “inseparable” from the issue of admissibility, which, according to
the Court, involves questions of attribution to the Respondent of the
facts in the period preceding that date (ibid., para. 129).

   However, the admissibility question raised by Serbia can become rele-
vant only if the Court has jurisdiction to examine these facts. The ques-
tion of jurisdiction must be answered by the Court first. Only if the
answer is in the affirmative can the Court, in the exercise of its jurisdic-
tion under Article IX of the Genocide Convention, decide whether it can
address the events occurring before the FRY came into existence, includ-
ing questions related to attribution of responsibility.

   The Court explains its reluctance to tackle the issue of jurisdiction as a
preliminary one by stating that “[i]n order to be in a position to make any
findings on each of these issues [jurisdiction and admissibility], the Court
will need to have more elements before it” (ibid., para. 129). I fail to see
what element is lacking in respect of the issue of jurisdiction. The Court
has found that the respondent State acquired the status of party to the
Genocide Convention, by a process that is to be regarded as succession
(ibid., paras. 110 to 117), on 27 April 1992, the date on which it came into
existence. It follows that the Court has no jurisdiction to examine any
facts or events which occurred prior to the date on which the obligations
of the Convention became binding on the Respondent.
   The Court’s insistence that the issues of jurisdiction and admissibility

139

548   APPLICATION OF GENOCIDE CONVENTION (DISS. OP. SKOTNIKOV)


are “inseparable” suggests that the issue of attribution of responsibility
could be considered together with the issue of jurisdiction and influence
the Court’s decision on the latter. But responsibility under the general
rules of State responsibility, even if established, cannot mutate into the
jurisdiction of the Court, which, unlike State responsibility, is based on
consent.

  5. I voted against paragraph 5 of the operative clause, since I do not
agree with the Court’s conclusion that it has jurisdiction to entertain this
case.

                                          (Signed) Leonid SKOTNIKOV.




140

